Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 10, 12-14, 16-26, and 28, drawn to a method of making a substantially aerobic organism free mixed allergen composition, comprising: providing a mixed allergen composition comprising 6 to 20 allergens and a bulking agent, wherein the mixed allergen composition comprises at least 6% fat content; milling the mixed allergen composition in a conical mill to obtain a milled composition with substantially consistent particle size; and applying microwaves or radio frequency interference to the milled composition so that the milled composition is heated to at least 190°F for at least 30 minutes, thereby to obtain the substantially aerobic organism free mixed allergen composition.

Group II, claim(s) 29 and 30, drawn to a substantially aerobic organism free mixed allergen composition prepared by the method of claim 1.



	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Dudek et al (US 2004/0000543) and Banner et al (EP 155760 A) teach the technical feature: Dudek et al teach the dough is prepared from wheat flour, a higher percentage of yeast, water and other ingredients, and mixed for 12 minutes (thus a method of making a substantially aerobic organism free mixed allergen composition). The dough is then extruded in a sheet approximately 6 mm in thickness. The sheet is transferred from conveyor 26 to the relaxation conveyor 28 moving 30-50% of the speed conveyor 26. This results in rippling the sheet of dough forming undulations which reach approximately 25 mm in height as the dough rises in the vertical direction. The rippled dough sheet is carried on belt 42 into the oven 46 operating with radio frequency capability at 40 MHz, where it is baked for 40 minutes (thus at least 30 minutes) where no convection baking takes place. After baking, the "bread" is cooled for 2 hours, and then is fed into multiple shredders or conical mills, having fine screens, where the Japanese breadcrumb is ground. Finally, the ground Japanese-style breadcrumbs are dried in a fluidized bed dryer and then packaged [0042]; The sheet is carried on belt 42 into oven 46 where the dough is quickly baked using convection heating of forced air at 500.degree. F. (thus at last 190 degree F) and an optional radio frequency (thus applying microwaves or radio frequency interference to the milled composition) capability at 400 MHz to bake the dough for 4 minutes. After baking and without cooling, the dough is fed into multiple shredders, conical mills (thus milling the mixed allergen composition in a conical mill to obtain a milled composition with substantially consistent particle size) or hammer mills, having medium microwave baking, radiant heat baking and convection baking (see claim 8); Banner et al teach ref. (I) (no particle above 16 mesh, up to 40% passing 80 mesh) consists of a particulate mixt. of (by wt.) 1-10% powdered egg albumen (or equiv. food binder) and powdered pregelled high density breadcrumbs (bulk density 0.5-0.75 esp. 0.55-0.66 g/cc; total absorption 375-500 esp. 425-475; absorption rate 15-60 sec.; H2O content 6-10% esp. 7-9%), and opt. up to 60 wt.% soft wheat flour. (II) is formed by dispersion of 100 pts. of batter components in 85-125 pts. H2O. Batter components include (by wt. dry mix) 40-70 % flour, 10-40% corn starch (thus a bulking agent) 1-5% chemical leavening agent(s), 4-10% plastic fat (solids fat index: up to 75% at 10 deg. C; 15-75% at 27 deg. C; and 5-45% at 40 deg. C) (thus with fat content at least 6%), and opt. also up to 6% powdered albumen. (III) (thus 6-20 allergens; thus providing a mixed allergen composition comprising 6-60 allergens and a bulking agent, wherein the mixed allergen composition comprises at least 6% fat content) are sized at least 15 wt.% coarser than 8 mesh; have density 0.2-0.4 g/cc; are oriental-style; contain (by wt.) 0-0.1% colour, 0-1.25% dextrose and 0-5% salt; have bulk density 0.23-0.36 g/cc; and have a defined particle size distribution, +14 (see Abstract); it would have been obvious to use composition of Banners et al into the method of Dudek et al since both of the references teach applying microwaves or radio frequency interference to the milled composition comprising flour, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together; therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655